Appeal by defendant from two judgments of the Supreme Court, Kings County (Coffinas, J.), both rendered May 17,1983, convicting him of criminal possession of stolen property in the first degree and grand larceny in the third degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). In reaching our determination we have considered defendant’s pro se argument that the sentencing court improvidently failed to afford him youthful offender status. Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.